UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM N-CSRS Investment Company Act file number811-00642 DWS International Fund, Inc. (Exact Name of Registrant as Specified in Charter) 345 Park Avenue New York, NY 10154-0004 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including Area Code: (201) 593-6408 Paul Schubert 100 Plaza One Jersey City, NJ 07311 (Name and Address of Agent for Service) Date of fiscal year end: 10/31 Date of reporting period: 4/30/2011 ITEM 1. REPORT TO STOCKHOLDERS APRIL 30, 2011 Semiannual Report to Shareholders DWS Latin America Equity Fund Contents 4 Performance Summary 7 Information About Your Fund's Expenses 9 Portfolio Summary 11 Investment Portfolio 15 Statement of Assets and Liabilities 17 Statement of Operations 18 Statement of Changes in Net Assets 19 Financial Highlights 23 Notes to Financial Statements 31 Summary of Management Fee Evaluation by Independent Fee Consultant 35 Account Management Resources 36 Privacy Statement This report must be preceded or accompanied by a prospectus. To obtain a summary prospectus, if available, or prospectus for any of our funds, refer to the Account Management Resources information provided in the back of this booklet. We advise you to consider the fund's objectives, risks, charges and expenses carefully before investing. The summary prospectus and prospectus contain this and other important information about the fund. Please read the prospectus carefully before you invest. Investing in derivatives entails special risks relating to liquidity, leverage and credit that may reduce returns and/or increase volatility. Any fund that focuses in a particular segment of the market will generally be more volatile than a fund that invests more broadly. Investing in foreign securities, particularly those of emerging markets, presents certain risks, such as currency fluctuations, political and economic changes, and market risks. This fund is non-diversified and can take larger positions in fewer issues, increasing its potential risk. Stocks may decline in value. See the prospectus for details. DWS Investments is part of Deutsche Bank's Asset Management division and, within the US, represents the retail asset management activities of Deutsche Bank AG, Deutsche Bank Trust Company Americas, Deutsche Investment Management Americas Inc. and DWS Trust Company. NOT FDIC/NCUA INSURED NO BANK GUARANTEE MAY LOSE VALUE NOT A DEPOSIT NOT INSURED BY ANY FEDERAL GOVERNMENT AGENCY Performance Summary April 30, 2011 Average Annual Total Returns as of 4/30/11 Unadjusted for Sales Charge 6-Month‡ 1-Year 3-Year 5-Year 10-Year Class A 2.21% 10.12% -4.69% 8.47% 16.84% Class B 1.81% 9.28% -5.48% 7.58% 15.90% Class C 1.79% 9.26% -5.49% 7.58% 15.89% Adjusted for the Maximum Sales Charge Class A (max 5.75% load) -3.67% 3.79% -6.56% 7.19% 16.15% Class B (max 4.00% CDSC) -2.01% 6.28% -5.99% 7.45% 15.90% Class C (max 1.00% CDSC) 0.84% 9.26% -5.49% 7.58% 15.89% No Sales Charges Class S 2.36% 10.50% -4.39% 8.79% 17.16% MSCI EM Latin America Index+ 4.10% 14.77% 2.06% 14.70% 20.87% Sources: Lipper Inc. and Deutsche Investment Management Americas Inc. ‡Total returns shown for periods less than one year are not annualized. Average Annual Total Returns as of 3/31/11 (most recent calendar quarter end) Unadjusted for Sales Charge 1-Year 3-Year 5-Year 10-Year Class A 9.05% -1.03% 10.35% 17.39% Class B 8.21% -1.85% 9.44% 16.45% Class C 8.17% -1.86% 9.43% 16.43% Adjusted for the Maximum Sales Charge Class A (max 5.75% load) 2.78% -2.97% 9.05% 16.70% Class B (max 4.00% CDSC) 5.21% -2.38% 9.30% 16.45% Class C (max 1.00% CDSC) 8.17% -1.86% 9.43% 16.43% No Sales Charges Class S 9.42% -0.71% 10.67% 17.71% MSCI EM Latin America Index+ 13.80% 5.13% 16.36% 21.56% Sources: Lipper Inc. and Deutsche Investment Management Americas Inc. Performance in the Average Annual Total Returns table(s) above and the Growth of an Assumed $10,000 Investment line graph that follows is historical and does not guarantee future results. Investment return and principal fluctuate, so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit www.dws-investments.com for the Fund's most recent month-end performance. Performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. The gross expense ratios of the Fund, as stated in the fee table of the prospectus dated April 15, 2011 are 1.76%, 2.55%, 2.56% and 1.43% for Class A, Class B, Class C and Class S shares, respectively, and may differ from the expense ratios disclosed in the Financial Highlights tables in this report. The Fund may charge a 2% fee for redemptions of shares held less than 15 days. Index returns assume reinvestment of dividends and, unlike Fund returns, do not reflect any fees or expenses. It is not possible to invest directly into an index. Performance figures do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Returns shown for Class A, B and C shares for the period prior to their inception on May 29, 2001 are derived from the historical performance of Class S shares of DWS Latin America Equity Fund during such period and have been adjusted to reflect the higher total annual operating expenses of each specific class. Any difference in expenses will affect performance. Growth of an Assumed $10,000 Investment (Adjusted for Maximum Sales Charge) [] DWS Latin America Equity Fund — Class A [] MSCI EM Latin America Index+ Yearly periods ended April 30 The Fund's growth of an assumed $10,000 investment is adjusted for the maximum sales charge of 5.75%. This results in a net initial investment of $9,425. The growth of $10,000 is cumulative. Performance of other share classes will vary based on the sales charges and the fee structure of those classes. +The Morgan Stanley Capital International (MSCI) EM (Emerging Markets) Latin America Index is an unmanaged, free float-adjusted market capitalization index that is designed to measure equity market performance in seven Latin American markets. The index is calculated using closing market prices and translates into US dollars using the London close foreign exchange rates. Net Asset Value and Distribution Information Class A Class B Class C Class S Net Asset Value: 4/30/11 $ 10/31/10 $ Distribution Information: Six Months as of 4/30/11: Income Dividends $ Capital Gain Distributions $ Lipper Rankings — Latin American Funds Category as of 4/30/11 Period Rank Number of Fund Classes Tracked Percentile Ranking (%) Class A 1-Year 27 of 30 88 3-Year 16 of 21 73 5-Year 11 of 13 79 Class B 1-Year 29 of 30 94 3-Year 17 of 21 78 5-Year 12 of 13 86 Class C 1-Year 30 of 30 97 3-Year 18 of 21 82 5-Year 13 of 13 93 Class S 1-Year 26 of 30 84 3-Year 15 of 21 69 5-Year 10 of 13 72 10-Year 9 of 9 90 Source: Lipper Inc. Rankings are historical and do not guarantee future results. Rankings are based on total return unadjusted for sales charges with distributions reinvested. If sales charges had been included, rankings might have been less favorable. Information About Your Fund's Expenses As an investor of the Fund, you incur two types of costs: ongoing expenses and transaction costs. Ongoing expenses include management fees, distribution and service (12b-1) fees and other Fund expenses. Examples of transaction costs include sales charges (loads), redemption fees and account maintenance fees, which are not shown in this section. The following tables are intended to help you understand your ongoing expenses (in dollars) of investing in the Fund and to help you compare these expenses with the ongoing expenses of investing in other mutual funds. The example in the table is based on an investment of $1,000 invested at the beginning of the six-month period and held for the entire period (November 1, 2010 to April 30, 2011). The tables illustrate your Fund's expenses in two ways: •Actual Fund Return. This helps you estimate the actual dollar amount of ongoing expenses (but not transaction costs) paid on a $1,000 investment in the Fund using the Fund's actual return during the period. To estimate the expenses you paid over the period, simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the "Expenses Paid per $1,000" line under the share class you hold. • Hypothetical 5% Fund Return. This helps you to compare your Fund's ongoing expenses (but not transaction costs) with those of other mutual funds using the Fund's actual expense ratio and a hypothetical rate of return of 5% per year before expenses. Examples using a 5% hypothetical fund return may be found in the shareholder reports of other mutual funds. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. Please note that the expenses shown in these tables are meant to highlight your ongoing expenses only and do not reflect any transaction costs. The "Expenses Paid per $1,000" line of the tables is useful in comparing ongoing expenses only and will not help you determine the relative total expense of owning different funds. An account maintenance fee of $6.25 per quarter for Class S shares may apply for certain accounts whose balances do not meet the applicable minimum initial investment. This fee is not included in these tables. If it was, the estimate of expenses paid for Class S shares during the period would be higher, and account value during the period would be lower, by this amount. Expenses and Value of a $1,000 Investment for the six months ended April 30, 2011 Actual Fund Return Class A Class B Class C Class S Beginning Account Value 11/1/10 $ Ending Account Value 4/30/11 $ Expenses Paid per $1,000* $ Hypothetical 5% Fund Return Class A Class B Class C Class S Beginning Account Value 11/1/10 $ Ending Account Value 4/30/11 $ Expenses Paid per $1,000* $ * Expenses are equal to the Fund's annualized expense ratio for each share class, multiplied by the average account value over the period, multiplied by the number of days in the most recent six-month period, then divided by 365. Annualized Expense Ratios Class A Class B Class C Class S DWS Latin America Equity Fund 1.73% 2.53% 2.55% 1.41% For more information, please refer to the Fund's prospectus. Portfolio Summary Asset Allocation (As a % of Investment Portfolio excluding Securities Lending Collateral) 4/30/11 10/31/10 Equity Securities 100% 100% Geographical Diversification (As a % of Equity Securities and Other Investments) 4/30/11 10/31/10 Brazil 71% 65% Mexico 20% 21% Chile 3% 4% Peru 2% 3% United States 1% 3% Colombia 1% 1% Luxembourg 1% — Argentina 1% 1% Canada — 1% Panama — 1% 100% 100% Sector Diversification (As a % of Equity Securities and Other Investments) 4/30/11 10/31/10 Materials 26% 27% Financials 21% 17% Energy 19% 16% Consumer Staples 11% 12% Telecommunication Services 8% 11% Industrials 6% 5% Consumer Discretionary 5% 6% Utilities 3% 4% Information Technology 1% 2% 100% 100% Asset allocation, geographical diversification and sector diversification are subject to change. Ten Largest Equity Holdings at April 30, 2011 (55.3% of Net Assets) Country Percent 1. Petroleo Brasileiro SA Producer and distributor of petroleum Brazil 15.2% 2. Vale SA A mining company that produces and sells iron Brazil 11.5% 3. Itau Unibanco Holding SA Attracts deposits and offers retail, commercial, corporate and private banking services Brazil 6.5% 4. America Movil SAB de CV Provider of wireless communication services Mexico 6.4% 5. Banco Bradesco SA Provider of banking services Brazil 4.4% 6. Companhia de Bebidas das Americas Produces beer, soft drinks, mineral water, fruit juice and sports drinks Brazil 2.5% 7. Itausa — Investimentos Itau SA A holding company with operations in a variety of industries Brazil 2.4% 8. Grupo Mexico SAB de CV Mines, processes and markets copper, silver, gold, molybdenum, lead and zinc Mexico 2.3% 9. OGX Petroleo e Gas Participacoes SA An oil and gas exploration and production company Brazil 2.2% 10. BRF-Brasil Foods SA A food processor in Latin America Brazil 1.9% Portfolio holdings are subject to change. For more complete details about the Fund's investment portfolio, see page 11. A quarterly Fact Sheet is available upon request. Please see the Account Management Resources section for contact information. Following the Fund's fiscal first and third quarter-end, a complete portfolio holdings listing is filed with the SEC on Form N-Q. The form will be available on the SEC's Web site at www.sec.gov, and it also may be reviewed and copied at the SEC's Public Reference Room in Washington, D.C. Information on the operation of the SEC's Public Reference Room may be obtained by calling (800) SEC-0330. The Fund's portfolio holdings are also posted on www.dws-investments.com from time to time. Please see the Fund's current prospectus for more information. Investment Portfolio as of April 30, 2011 (Unaudited) Shares Value ($) Equity Securities 99.1% Argentina 0.5% Nortel Inversora SA "A" (ADR) 144A (Preferred) Tenaris SA (ADR) (a) (Cost $3,086,575) Brazil 70.3% AES Tiete SA (Preferred) All America Latina Logistica B2W Companhia Global do Varejo B2W Companhia Global do Varejo (Subscription Receipts)* Banco Bradesco SA (ADR) (Preferred) (a) Banco do Brasil SA Banco Santander Brasil SA (Units) BM&F BOVESPA SA Bradespar SA (Preferred) Braskem SA "A" (Preferred)* 52 BRF-Brasil Foods SA Centrais Eletricas Brasileiras SA "B" (Preferred) Cielo SA Companhia Brasileira de Distribuicao Grupo Pao de Acucar "A" (Preferred) Companhia de Bebidas das Americas (ADR) (Preferred) (a) Companhia de Concessoes Rodoviarias Companhia Energetica de Minas Gerais (ADR) (Preferred) (a) Companhia Siderurgica Nacional SA (ADR) (a) Cosan SA Industria e Comercio Embraer SA Fibria Celulose SA Gafisa SA* Gerdau SA (Preferred) Gol Linhas Aereas Inteligentes SA (Preferred)* Hypermarcas SA* Itau Unibanco Holding SA (ADR) (Preferred) Itausa — Investimentos Itau SA (Preferred) Localiza Rent a Car SA Lojas Renner SA Metalurgica Gerdau SA (Preferred) Natura Cosmeticos SA OGX Petroleo e Gas Participacoes SA* OSX Brasil SA* PDG Realty SA Empreendimentos e Participacoes Petroleo Brasileiro SA Petroleo Brasileiro SA (ADR) Petroleo Brasileiro SA (ADR) (Preferred) Petroleo Brasileiro SA (Preferred) Redecard SA Souza Cruz SA Suzano Papel e Celulose SA (Preferred) Tam SA (Preferred) Ultrapar Participacoes SA (Preferred) Usinas Siderurgicas de Minas Gerais SA "A" (Preferred) Vale SA Vale SA "A" (Preferred) Vale SA (ADR) (a) Vale SA (ADR) (Preferred) (a) Vivo Participacoes SA (ADR) (Cost $310,610,489) Chile 3.5% Empresa Nacional de Electricidad SA (ADR) Empresas CMPC SA Empresas Copec SA Enersis SA (ADR) Lan Airlines SA (ADR) (a) Sociedad Quimica y Minera de Chile SA "B" (Preferred) (Cost $16,742,966) Colombia 0.8% Bancolombia SA (ADR) (Cost $2,646,707) Luxembourg 0.7% Adecoagro SA* (b) (Cost $4,717,350) Mexico 20.0% America Movil SAB de CV "L" America Movil SAB de CV "L" (ADR) (a) Cemex SAB de CV (ADR) (a) Cemex SAB de CV (Units) Corporacion GEO SAB de CV "B"* Empresas ICA SAB de CV* (a) Fomento Economico Mexicano SAB de CV (ADR) (Units) (a) Grupo Aeroportuario del Pacifico SAB de CV "B" (ADR) (a) Grupo Elektra SA de CV Grupo Financiero Banorte SAB de CV "O" Grupo Mexico SAB de CV "B" Grupo Modelo SAB de CV "C" Grupo Televisa SA (ADR)* Industrias Penoles SAB de CV OHL Mexico SAB de CV* Wal-Mart de Mexico SAB de CV "V" (Cost $64,686,981) Peru 2.2% Compania de Minas Buenaventura SA (ADR) Credicorp Ltd. (Cost $5,828,738) United States 1.1% Southern Copper Corp. (a) (b) (Cost $5,361,229) Total Equity Securities (Cost $413,681,035) Units Value ($) Other Investments 0.0% Brazil TOTVS SA (Debenture Unit), 3.5%, 8/19/2019 (c) (Cost $984,226) Shares Value ($) Securities Lending Collateral 19.1% Daily Assets Fund Institutional, 0.18% (d) (e) (Cost $146,505,205) Cash Equivalents 0.2% Central Cash Management Fund, 0.14% (d) (Cost $1,577,499) % of Net Assets Value ($) Total Investment Portfolio (Cost $562,747,965)+ Other Assets and Liabilities, Net ) ) Net Assets * Non-income producing security. +The cost for federal income tax purposes was $583,817,873. At April 30, 2011, net unrealized appreciation for all securities based on tax cost was $326,100,739. This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $355,673,130 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $29,572,391. (a) All or a portion of these securities were on loan (see Notes to Financial Statements). The value of all securities loaned at April 30, 2011 amounted to $142,642,588, which is 18.6% of net assets. (b) Security is listed in country of domicile. Significant business activities of company are in Latin America. (c) The Fund may purchase securities that are subject to legal or contractual restrictions on resale ("restricted securities"). Restricted securities are securities which have not been registered with the Securities and Exchange Commission under the Securities Act of 1933. The Fund may be unable to sell a restricted security and it may be more difficult to determine a market value for a restricted security. Moreover, if adverse market conditions were to develop during the period between the Fund's decision to sell a restricted security and the point at which the Fund is permitted or able to sell such security, the Fund might obtain a price less favorable than the price that prevailed when it decided to sell. This investment practice, therefore, could have the effect of increasing the level of illiquidity of the Fund. The future value of these securities is uncertain and there may be changes in the estimated value of these securities. Schedule of Restricted Securities Acquisition Date Cost ($) Value ($) Value as % of Net Assets TOTVS SA (Debenture Unit) September 2008 (d) Affiliated fund managed by Deutsche Investment Management Americas Inc. The rate shown is the annualized seven-day yield at period end. (e) Represents collateral held in connection with securities lending. Income earned by the Fund is net of borrower rebates. 144A: Security exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. ADR: American Depositary Receipt Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of April 30, 2011 in valuing the Fund's investments. For information on the Fund's policy regarding the valuation of investments, please refer to the Security Valuation section of Note A in the accompanying Notes to Financial Statements. Assets Level 1 Level 2 Level 3 Total Equity Securities Argentina $ $
